      Case 4:19-cv-02731 Document 1 Filed on 07/24/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ANDRES ORTIZ                           §
                                       §
vs.                                    §           Civil Action No. 4:19-CV-02731
                                      §                       (JURY)
LIBERTY INSURANCE CORPORATION         §
_____________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Liberty Insurance Corporation (“Defendant”) and timely files this Notice of

Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §1446(b), removing

this action from the 113th Judicial District Court of Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division, and in support thereof show

as follows:

                                      A.      Introduction

       1.      Plaintiff commenced this lawsuit against Defendant in the Judicial District Court

 of Harris County, Texas by filing his Original Petition on or about June 6, 2019, 2019. A true

 and correct copy of the Original Petition is attached hereto as Exhibit “A.” Defendant Safeco

 received service of process on June 24, 2019. See Exhibit A. Defendant filed their Answer to

 Plaintiff’s Original Petition, Special Exceptions and Jury demand on July 15, 2019 attached

 hereto as Exhibit B.

       2.      Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).
      Case 4:19-cv-02731 Document 1 Filed on 07/24/19 in TXSD Page 2 of 4



       3.      Plaintiff seeks to recover damages in this lawsuit based on allegations of breach of

 contract, violations of the Texas Insurance Code, bad faith, and misrepresentation resulting from

 the alleged conduct of Defendant. Plaintiff’s claims arise under a homeowner’s policy of

 insurance issued by Defendant on Plaintiff’s dwelling located at 7303 Cornwall Bridge Ln.,

 Houston, Texas, 77041, which is alleged to have been damaged during a wind and hail storm on

 or about August 22-29, 2017.

                                 B.      Jurisdiction & Removal

       4.      This Court has jurisdiction in the case pursuant to 28 U.S.C. §1332, in that there is

complete diversity of citizenship between the parties. Accordingly, statutory authority for the

removal of this matter is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Plaintiff is an individual residing in Harris County, Texas.

       6.      Liberty Insurance Corporation is a corporation organized under the laws of the State

of Massachusetts, with its principal place of business in Boston.

       7.      Plaintiff’s Petition states he is seeking monetary relief over $100,000.00, but not

more than $200,000.00. Therefore, the amount in controversy exceeds $75,000.00.

       8.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

       9.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 125th Judicial District Court

of Harris County, Texas pursuant to 28 U.S.C. § 1446(d).

       10.     Attached hereto are all documents required by LR 81, USDC/SDTX Local Rules

and 28 U.S.C. § 1446(a).




                                                  2
      Case 4:19-cv-02731 Document 1 Filed on 07/24/19 in TXSD Page 3 of 4



       11.     Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure and LR 38.1, USDC/SDTX

Local Rules.

       12.     All fees required by law in connection with this Notice have been tendered and

paid by Defendant.

       WHEREFORE, Liberty Insurance Corporation hereby removes the above-captioned

matter now pending in the 113th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.

                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.

                                               /s/   J. Mark Kressenberg
                                             J. Mark Kressenberg, attorney in charge
                                             Fed. Adm. No. 7793
                                             Texas State Bar No. 11725900
                                             Alma J. Aguirre
                                             Fed. Adm. No. 30882
                                             Texas State Bar No. 24029414
                                             909 Fannin Street
                                             Two Houston Center, Suite 2500
                                             Houston, Texas 77010-1003
                                             713-951-1000 Telephone
                                             713-951-1199 Telecopier

                                             ATTORNEYS FOR DEFENDANT
                                             LIBERTY INSURANCE CORPORATION




                                                3
       Case 4:19-cv-02731 Document 1 Filed on 07/24/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Federal Rules of Civil Procedure on this the 24th day
of July, 2019, to the following counsel of record:

        Noah M. Wexler
        Roland Christensen
        Jake Balser
        Jacob Karam
        Adam Lewis
        ARNOLD & ITKIN, LLP
        6009 Memorial Dr.
        Houston, Texas 77007
        713.222.3800
        713.222.3850 - Fax
        mwexler@arnolditkin.com
        rchristensen@arnolditkin.com
        jbalser@arnolditkin.com
        jkaram@arnolditkin.com
        alewis@arnolditkin.com
        e-service@arnolditkin.com


                                             /s/ J. Mark Kressenberg________
                                             J. Mark Kressenberg
3529922_1




                                                4
